DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. 
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial 
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.
Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “applying one or more signal-processing 
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “obtaining a dynamic signal associated with the machine.” However, this is an “insignificant extra-solution activity to the judicial exception” to collect the data for the abstract idea. The claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “obtaining” steps are recited at a high level of generality and are insignificant extra-solution activities to collect data for the abstract idea. See Alice 134 S. Ct. 2347 at 2352.
Consequently, the claim is directed to a judicial exception without significantly more. See MPEP 2106.05. 
Dependent claims 2-11 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3. Claims 1, 2, 4-7, 12, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MIYAUCHI (WO 2017221588 A1; translation provided).

Regarding claim 1
obtaining a dynamic signal associated with the machine (i.e., “In step 101, the current of the electric motor 5 detected by the current detector 4 is  input by the current input unit 10”; see translation, p. 6, lines 215-217);
applying one or more signal-processing techniques to the dynamic signal  to obtain frequency, amplitude, and/or time-frequency information associated with the dynamic signal (i.e., “In step 103, the FFT analysis unit 14 performs frequency analysis between 0 Hz and 120 Hz, which is twice the power frequency of 60 Hz, using the current waveform”; see translation, p. 6, lines 234-235);
extracting motion-insensitive features from the obtained frequency, amplitude, and/or time-frequency information associated with the dynamic signal (i.e., “In step 105, the rotation frequency band determination unit 16 extracts the peak portion in the rotation frequency band from the detected peak portions to determine the rotation frequency band”; see translation, p. 6, lines 238-241); and
determining whether a fault occurs in the machine based on the extracted features (i.e., “In step 110, the spectrum peak sequence determination unit 20 determines whether the side band wave extracted by the side band wave extraction unit 19 has the spectrum peak sequence in the normal state shown in FIG. 7… when the sideband wave extracted by the sideband wave extraction unit 19 does not have the spectrum peak sequence in the normal state shown in FIG. 7 (YES), a signal is sent to 

Regarding claim 2, MIYAUCHI further teaches:
wherein the dynamic signal comprises one of: a current signal; a vibration signal; and an acoustic signal (i.e., “the current of the electric motor… is input”; see translation p. 6, line 216).

Regarding claim 4, MIYAUCHI further teaches:
wherein the signal-processing techniques comprise one or more of: 3 a time-domain analysis technique; a frequency-domain analysis technique; and a time-frequency-domain analysis technique (i.e., “the FFT analysis unit 14 performs frequency analysis”; see translation, p. 6, line 234).

Regarding claim 5, MIYAUCHI further teaches:
wherein the time-domain analysis technique comprises Hilbert transform (HT), wherein the frequency- domain analysis technique comprises Fourier transform (FT), and wherein the time-frequency-domain analysis technique comprises one or more of: short-time Fourier transform (STFT); wavelet transform; and matching pursuit (MP) (i.e., “the FFT analysis unit 14 performs frequency analysis”; see translation, p. 6, line 234).

Regarding claim 6
segmenting the dynamic signal into a number of motion states based on the obtained frequency, amplitude, and/or time-frequency information associated with the dynamic signal (i.e., “In step 102, the current fluctuation calculation unit 12 calculates the variation in the effective value… To determine if the current is stable… using the current waveform in the section where the input current value is stable”; see translation, p. 6, lines 217-236).

Regarding claim 7, MIYAUCHI further teaches:
wherein the motion states comprise one or more of: an idle state; a transient state; and a steady state (i.e., “In step 102, the current fluctuation calculation unit 12 calculates the variation in the effective value… To determine if the current is stable… using the current waveform in the section where the input current value is stable”; see translation, p. 6, lines 217-236).

Regarding claim 12, the claim recites the same substantive limitations in terms of the method involved as claim 1 and is rejected using the same teachings.
Note that the one or more sensors, a signal-processing module, a feature-extraction module, and a fault-detection module could be found in MIYAUCHI (i.e., current input unit 10, and logical operation unit 11; see FIGs. 1 and 2).

Regarding claim 13
wherein the one or more sensors comprise: a current sensor; a motion sensor; and a sound sensor (i.e., “current input unit 10”; see translation, p. 3, line 107 and FIG. 1).

Regarding claim 15, the claim recites the same substantive further limitations as claim 6 and is rejected using the same teachings.

Regarding claim 16, the claim recites the same substantive further limitations as claim 7 and is rejected using the same teachings.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAUCHI in view of Das et al. (US 20130268241 A1; hereinafter “Das”).

Regarding claim 3, the prior art applied in rejecting the linking claim(s)
teaches or renders obvious the features of the linking claim(s).

preprocessing the obtained dynamic signal to remove high-frequency noise.
But Das teaches:
preprocessing obtained dynamic signal to remove high-frequency noise (i.e., “Analog and digital filters may be designed that help attenuate the effect of high frequency noise in the sensor information 44”; see [0054]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify MIYAUCHI in view of Das, to preprocess the obtained dynamic signal to remove high-frequency noise, as claimed. The motivation would be to help obtain cleaner (less nose) data for analysis.

Regarding claim 14, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings, except for:
a signal preprocessing module configured to preprocess the obtained dynamic signal to remove high-frequency noise.
But Das teaches:
preprocessing obtained dynamic signal to remove high-frequency noise (i.e., “Analog  and digital filters may be designed that help attenuate the effect of high frequency noise in the sensor information 44”; see [0054]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify MIYAUCHI in view of Das, to incorporate a signal preprocessing module configured to preprocess the obtained dynamic signal to remove .

5.	Claims 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAUCHI in view of TAMAI et al. (US 20180264613 A1; cited in IDS; hereinafter “TAMAI”).

Regarding claim 10, the prior art applied in rejecting the linking claim(s) teaches or renders obvious the features of the linking claim(s).
MIYAUCHI does not explicitly disclose:
wherein determining whether the fault occurs comprises:
constructing a feature vector based on the extracted features; and
applying an unsupervised machine-learning technique to classify the feature vector.
But TAMAI teaches:
applying an unsupervised machine-learning technique to classify a collection of waveform data of different sources (i.e., “physical quantities such as speeds and currents of motors, machine vibration, and audible sound during machining are acquired as chronologically successive discrete values to be used as waveform data for one machining cycle or a desired period. Machine learning is performed based on the waveform data acquired when a machine tool is normally operating. Based on the result of the learning, an abnormality state is detected from waveform data 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify MIYAUCHI in view of TAMAI, to collect additional machine data when the machine is operating and use the additional data with the current data to form a feature vector, such that determining whether the fault occurs comprises: constructing a feature vector based on the extracted features; and applying an unsupervised machine-learning technique to classify the feature vector, as claimed. The motivation would be to take into account other machine monitoring data, such as motor speed and vibration, etc. to help reduce error in fault detection due to faulty sensor data in the measured current.

Regarding claim 11, as a result of modification applied to claim 10 above, MIYAUCHI in view of TAMAI further teaches:
wherein the unsupervised machine-learning technique comprises a k-means clustering technique or a Gaussian mixture models (GMM) clustering technique (i.e., “In the machine learning apparatus 20 of the abnormality detection apparatus 10 … by using, for example, a publicly-known algorithm such as k-means clustering or a Gaussian mixture model”; see TAMAI, [0041]).
claim 19, the claim recites the same substantive further limitations as claim 10 and is rejected using the same teachings.

Regarding claim 20, the claim recites the same substantive further limitations as claim 11 and is rejected using the same teachings.

Allowable Subject Matter
6.	Claims 17 and 18 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
	
Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

ATHIKESSAVAN et al. (US 20150260794 A1) teaches a method of detecting a fault in an induction machine, involving performing a process of judging whether a respective sideband of one or more selected harmonics of the supply frequency exists at a predetermined fault frequency in a signal in the one or more windings; and determining that a fault has occurred if the judgement is positive; wherein in the judging process each of the selected harmonics of the supply frequency is a harmonic frequency of the supply frequency other than the supply frequency itself. 

acquire the fault degree.
KURIYAMA et al. (US 20180314914 A1) teaches an operation state classification apparatus that generates classification, for each operation state, involving a stable state extracting unit for acquiring sensor data samples in a period determined in advance, and extracting only samples stable in time-series order, for the sensor item that indicates the operation state of the device out of the acquired samples.
Tamaki (US 20130132000 A1) teaches a monitoring diagnostic method, involving detecting a condition-mode transition point from the pieces of sensor data stored in a time-series manner. The condition mode indicates a transient condition and a steady condition, and the transient condition indicates a condition during a transition from a steady condition to another steady condition. The CPU executes a process as a condition-mode-by-condition-mode sensor data extracting process unit to extracts condition-mode-by-condition-mode sensor data from the pieces of sensor data stored in the sensor data in a time-series direction with the detected condition-mode transition point being as a boundary.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857